Herlihy, J.
Claimant appeals from a decision of the Unemployment Insurance Appeal Board disqualifying her for benefits. The Referee found and the board affirmed that the credible evidence established that the claimant provoked her dismissal which constituted voluntarily leaving her employment without good cause and in this record there is substantial evidence to support the decision. In claimant’s brief, before this court, facts are presented which were not before the board and which are not considered on this appeal. Decision affirmed, without costs. Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.